Sherwood, Judge,
delivered the opinion of the court.
The defendant was indicted and convicted of the offense of keeping a bawdy house. The indictment is in accordance with the common law forms, contains the substance of the statutory offense, and is well enough. It is true, that no time is specified in the indictment, nor was this necessary ; time was not of the “essence of the offense.” (Wagn. Stat., 1090, § 27; State v. Wilcoxen, 38 Mo. 370.) The judgment /¡gainst the defendant finds that the offense charged was committed on the first day of January, 1875. On the 2nd of February, 1875, prior to her arrest under the indictment, the defendant was arrested and fined by the city authorities of Chillicothe for keeping a bawdy house. At the trial the defendant put in a plea to the jurisdiction and also of autrefois convict. The plea to the jurisdiction was properly held as constituting no bar to tine prosecution by the State. The charter of the city of Chillicothe does not confer exclusive jurisdiction on the municipal authorities of that city over the class of offenses charged in the indictment, and if the charter does not bestow such exclusive cognizance, as a matter of course it can have no existence. (State vs. Harper, 58 Mo., 531.) Because the city recorder, by virtue of the provisions of § 9, art. 3 of the charter (Sess. Acts 1869, p. 103), is invested with .“exclusive jurisdiction over all cases arising under any ordinance of the city,” it by no means follows that the position taken by defendant’s counsel is correct. And this case is totally unlike that of the The State vs. Gordon, (60 Mo., 383), for there, by the terms of the charter, exclusive jurisdiction in a certain class of misdemeanors was conferred on the city council of Liberty. Here it is otherwise. The plea, conviction, was bad *594onitsface. It didnot allege that the offense, of which the defendant was convicted before the city recorder, was identical with that charged in the indictment, nor did the evidence adduced have the slightest tendency in that direction. Both these points are essential as matters of pleading and proof in proceedings of a criminal nature. (3 Greenlf. Ev., § 36, and cases cited.) Por these reasons there was no error in the action of the court below, and its judgment is affirmed. Judge Vories absent; the other judges coucur.